DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380222 (“Satoh”) in view of WO 2007/125671 (“Ikeda”) and either of US 2011/0049477 (“Meng-477”) and US 2011/0049478 (“Meng-478”).	3
B. Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-488, as applied to claim 10 above, and further in view of US 2012/0193689 (“Park”).	9
C. Claims 1, 4, 5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi.	10
D. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi, as applied to claim 1 above, and further in view of US 2015/0108409 (“Meyer”).	15
E. Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi, as applied to claim 1 above, and further in view of Bulliard.	16
F. Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020401 (“Bulliard”) in view of JP 2006-089413 (“Takimiya”) and US 2011/0019042 (“Yamaguchi”).	18
III. Response to Arguments	24
IV. Pertinent Prior Art	26
Conclusion	26


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0380222 (“Satoh”) in view of WO 2007/125671 (“Ikeda”) and either of US 2011/0049477 (“Meng-477”) and US 2011/0049478 (“Meng-478”).
Claim 10 reads,
10. (Currently Amended) A solid-state imaging device in which pixels each include one or more organic photoelectric conversion sections, 
[0] the organic photoelectric conversion sections each comprising: 
[1] a first electrode and a second electrode that are disposed to face each other; and 
[2] a photoelectric conversion layer that is provided between the first electrode and the second electrode, and 


    PNG
    media_image1.png
    124
    318
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    320
    media_image2.png
    Greyscale

[3b] where X is any one of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te);
[3c] wherein R7, R8, R11 and R12 are each a hydrogen atom,
[3d] wherein R5, R6, R9, and R10 are each independently: a biphenyl group; a terphenyl group; a telphenyl group; or a derivative thereof, 
[3d-1] each of which has a structure in which two or more phenyl groups are covalent-bonded to one another with a single bond at their para-positions;
[4] wherein the photoelectric conversion layer contains an organic semiconductor material comprising at least one kind of subphthalocyanine or a subphthalocyanine derivative, and 
[5] wherein the second electrode is provided above a top portion and around side portions of the photoelectric conversion layer, and
[6] wherein the photoelectric conversion layer is a bulk hetero layer.
With regard to claim 10, Satoh discloses,
10. (Currently Amended) A solid-state imaging device in which pixels each include one or more organic photoelectric conversion sections, 
[0] the organic photoelectric conversion sections each comprising: 
[1] a first electrode 20 and a second electrode 30 that are disposed to face each other [Satoh: Figs. 1, 2, ¶¶ 44-48, 88-89]; and 
[2] a photoelectric conversion layer 40 that is provided between the first electrode 20 and the second electrode 30 [id.], and 


    PNG
    media_image1.png
    124
    318
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    320
    media_image2.png
    Greyscale

[3b] where X is any one of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te) [Satoh: ¶ 52: “benzodithiophene … or a derivative thereof”, which corresponds to X equal to sulfur (S)];
[3c]-[3d-1] … [not taught] …
[4] wherein the photoelectric conversion layer contains an organic semiconductor material comprising at least one kind of subphthalocyanine or a subphthalocyanine derivative [Satoh: ¶ 52], and 
[5] wherein the second electrode 30 is provided above a top portion … of the photoelectric conversion layer 40
[6] wherein the photoelectric conversion layer 40 is a bulk hetero layer [¶¶ 104-106].
With regard to features [3a], [3b], and [4], Satoh suggests making the photoelectric conversion layer 40 to be a “combination” of benzodithiophene derivative and a subphthalocyanine:
[0052] The organic layer 40 may include, for example polyaniline; polypyrrole; polythiophene; poly(p-phenylenevinylene); benzodithiophene; thienothiophene; pentacene; perylene; poly(3,4-ethylenedioxythiophene) (PEDOT); poly(3-alkylthiophene); polytriphenylamine; phthalocyanine; sub-phthalocyanine; tin (II) phthalocyanine (SnPc); copper phthalocyanine; triarylamine; benzidine; pyrazoline; styrylamine; hydrazone; carbazole; thiophene; selenophene; quinacridone; fullerene; a derivative thereof; or a combination thereof, but is not limited thereto.
(Satoh: ¶ 52; emphasis added)
feature [5] of claim 10, Satoh states that the active layer 40 may be a “single layer” that is an “intrinsic layer (I layer)” made up of mixture a p-type and an n-type semiconductor compound in a ratio of 1:100 to 100:1, with other ranges of 1:50 to 50:1, 1:10 to 10:1, and 1:1 (Satoh: ¶¶ 103-106).  The benzodithiophene derivative may be either the n-type compound or the p-type compound (Satoh: ¶ 52).  The benzodithiophene is one of the n or p compounds.
This is all of the features of claim 10 taught in Satoh.
With regard to features [3c]-[3d-1] of claim 10, 
[3c] wherein R7, R8, R11 and R12 are each a hydrogen atom, 
[3d] wherein R5, R6, R9, and R10 are each independently: a biphenyl group; a terphenyl group; a telphenyl group; or a derivative thereof, 
[3d-1] each of which has a structure in which two or more phenyl groups are covalent-bonded to one another with a single bond at their para-positions;
Satoh does not provide a specific benzodithiophene derivative and therefore does not teach a benzodithiophene including features [3c]-[3d-1] of claim 10.
Each of Meng-477, directed to compounds having the same structure of claimed formula (2) (Meng-477: formula I; abstract, ¶ 45), and Meng-478, directed to compounds having the same structure of claimed formula (3) (Meng-478: formula I; abstract; ¶ 44), teaches organic semiconductors, i.e. “electroactive materials” for use in organic electronic devices including photoelectric conversion devices, e.g. “(2) devices that detect signals through electronics processes (e.g., photodetectors, photoconductive cells, photoresistors, photoswitches, phototransistors, phototubes, IR detectors), (3) devices that convert radiation into electrical energy, (e.g., a photovoltaic device or solar cell)” as well as “(4) devices that include one or more electronic components that include one or more organic semi-conductor layers (e.g., a transistor or diode)” (Meng-477: ¶ 84; Meng-478: ¶ 84).
Meng-477, directed to compounds having the same general structure of claimed formula (2), teaches (1) that Q of formula I can be O, S, Se, and Te (¶ 46) with S yielding benzodithiophene and specific compounds including benzodithiophene (e.g. compounds 21-23 on p. 14), (2) that R1 and R3 of formula I, i.e. the claimed “R5 and R6”, can be biphenyl (Ar3) or terphenyl (Ar9) wherein the phenyl groups are bonded together at the para positions (Table 1 on pp. 3-4) and (3) that R2 and R4 of formula I, i.e. the claimed “R7 and R8” can be hydrogen (¶ 48), and (4) that R5 and R6 of formula I, can be hydrogen (¶ 48) along with examples in which R5 and R6 are hydrogen (e.g. compounds 3 and 4 on page 9).
Similarly, Meng-478, directed to compounds having the same general structure of claimed formula (3), teaches (1) that Q of formula I can be O, S, Se, and Te (¶ 45) with S yielding benzodithiophene, (2) that R1 and R3 of formula I, i.e. the claimed “R9 and R10”, can be biphenyl (Ar3) or terphenyl (Ar9) wherein the phenyl groups are bonded together at the para positions (Table 1 on pp. 3-4) and (3) that R2 and R4 of formula I, i.e. the claimed “R11 and R12” can be hydrogen (¶ 47), and (4) that R5 and R6 of formula I, can be hydrogen (¶ 47) along with examples in which R5 and R6 are hydrogen (e.g. compounds 1 and 2 on page 17).
Ikeda, like each of Meng-477 and Meng-478, is directed to organic semiconductor compounds including same general structure as each of claimed formulas (2) and (3) that can be used in, e.g. organic transistors (Ikeda: formulas (1), (2); abstract).  Compound numbers 26, 29 (pp. 7-8; ¶¶ 18-19, compound (4) and Table) and 121 (pp. 12-13; ¶¶ 24-25; compound (5) and Table) read on the claimed compounds of formulas (2) and (3) above, wherein the claimed R5, R6, R11, and R12 can be biphenyl or terphenyl and the claimed R7, R8, R11 and R12 are hydrogen.  In addition, compound 26 of Ikeda has the phenyl groups bonded together at the para positions and each of Meng-477 and Meng-488 shows that it is obvious for the terphenyl para positions.  In this regard, each of Meng-477 and Meng-478 teaches that the terphenyl substituent groups can have the bonding of the phenyl groups at the para-position in the biphenyl (Ar3) and terphenyl (Ar9) as well as bonding of at least one phenyl group at ortho-position (Ar5, Ar13) meta-position (Ar7, Ar11).  With the terphenyl of Ikeda’s compound 29 only failing to have the position of the outermost phenyl group indicated, Meng-477 and Meng-488 show that the bonding of the phenyl groups at their para-positions in said terphenyl is obvious given that the ortho-, meta-, and para-positions are known for the identical purpose as organic semiconductors in a photoelectric conversion device.
Finally, Ikeda teaches that the inventive organic semiconductor compounds have excellent carrier mobility and excellent stability in air.  (See machine translation of Ikeda: ¶¶ 6, 7, 11.)
Ikeda does not explicitly teach that the organic semiconductor compounds are useful in photoelectric conversion devices.  However, one having ordinary skill in the art would find Ikeda’s compounds to be appropriate for use as an organic semiconductor in a photoelectric conversion device because the specific compounds in Ikeda overlap those taught in each of Meng-477 and Meng-478 and in addition because Ikeda teaches that the compounds have excellent carrier mobility (id.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ikeda’s benzodithiophene derivatives, e.g. compounds 26, 29 (supra) having the phenyl groups bonded together at the para positions, as the benzodithiophene derivative suggested by Satoh for use in the photoelectric conversion layer 40, at least because Satoh is silent as to the details of the benzodithiophene derivative, such that one 
This is all of the features of claim 10.

B. Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-488, as applied to claim 10 above, and further in view of US 2012/0193689 (“Park”).
Claim 15 reads,
15. (Previously Presented) The solid-state imaging device according to claim 10, wherein, in each of the pixels, a plurality of the organic photoelectric conversion sections are stacked, the plurality of the organic photoelectric conversion sections performing photoelectric conversion of different wavelength regions from one another.
The prior art of Satoh in view of Ikeda and either of Meng-477 and Meng-488, as explained above, teaches each of the features of claim 10. 
Although Satoh/Ikeda/(Meng-477 or Meng-488) discloses an image sensor wherein the green sensor elements of each pixel are made from a mixture including compounds of the claimed formulas (2) or (3), Satoh does not teach that each of the pixels is a stack of “organic photoelectric conversion sections”, as required by claim 15.
Park, like Satoh, teaches an imaging device.  Each pixel of Park’s imaging device includes a stack of “organic photoelectric conversion sections” 70R/80G/90B (Park: Figs. 1-4; ¶¶ 51, 56, 59).  Park further teaches that the green sensor element 80G can be made from a thiophene-based compound (Park: ¶ 70).


C. Claims 1, 4, 5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi.
Claim 11-14 read,
11. (Previously Presented) The solid-state imaging device according to claim 10, wherein, in each of the pixels, the one or more organic photoelectric conversion sections and one or more inorganic photoelectric conversion sections are stacked, the one or more inorganic photoelectric conversion sections performing photoelectric conversion of a different wavelength region from the organic photoelectric conversion sections.  
12. (Previously Presented) The solid-state imaging device according to claim 11, wherein the inorganic photoelectric conversion section is formed to be embedded inside a semiconductor substrate, and the organic photoelectric conversion section is provided on first-surface side of the semiconductor substrate.  
13. (Previously Presented) The solid-state imaging device according to claim 12, wherein a multi-layer wiring layer is formed on a second-surface side of the semiconductor substrate.  

The prior art of Satoh  in view of Ikeda and either of Meng-477 and Meng-478, as explained above, teaches each of the features of claim 10. 
Satoh does not teach the claimed configuration of the imaging device required in claims 11-14.
Yamaguchi, like Satoh, teaches an imaging device including inorganic red 31/32 and blue 28/29 photodiode elements for detecting each of red and blue wavelengths and an organic photoelectric conversion layer 36 formed between lower 38a, 38 and upper 37 electrodes --as required by features [1] and [2] of claim 10-- over the inorganic photodiodes for detecting green wavelengths (Yamaguchi: ¶¶ 92-96; Figs. 18, 35, and 46).  
With regard to claims 11-14, Yamaguchi discloses,
11. (Previously Presented) The solid-state imaging device according to claim 10, wherein, in each of the pixels, 
the one or more organic photoelectric conversion sections 39 and one or more inorganic photoelectric conversion sections 28/29, 31/32 are stacked [as shown in Figs. 18, 35, 46, 47, 51 of Yamaguchi], 
the one or more inorganic photoelectric conversion sections 28/29, 31/32 performing photoelectric conversion of a different wavelength region from the organic photoelectric conversion sections [Yamaguchi: ¶¶ 94, 95].
12. (Previously Presented) The solid-state imaging device according to claim 11, wherein
the inorganic photoelectric conversion section 28/29, 31/32 is formed to be embedded inside a semiconductor substrate 22 [¶ 126], and
the organic photoelectric conversion section 39 is provided on first-surface side 23 of the semiconductor substrate 22 [Yamaguchi: ¶ 92].
58 is formed on a second-surface side 24 of the semiconductor substrate 22 [Yamaguchi: ¶¶ 92, 108].
14. (Previously Presented) The solid-state imaging device according to claim 12, wherein the organic photoelectric conversion section 39 performs photoelectric conversion of green light, and the inorganic photoelectric conversion section that performs photoelectric conversion of blue light 28/29 and the inorganic photoelectric conversion section that performs photoelectric conversion of red light 31/32 are stacked inside the semiconductor substrate 22 [Yamaguchi: ¶ 92].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the inorganic red and blue photodiodes of Satoh to be stacked within the semiconductor substrate 100 with the wiring on the opposite surface of the substrate as that on which the photoelectric conversion layer 10 is formed, as taught in Yamaguchi, because it would be the substitution of one known configuration for another for the pixels of an imaging device that also allows the device of Satoh to taken advantage of Yamaguchi’s fixed charge layer 34, which suppresses dark current  (Yamaguchi: ¶¶ 117, 132, 144, 210).  As such, Yamaguchi may be seen as an improvement to Satoh, in this regard.  (See MPEP 2143.)
In the alternative, because each of Satoh and Yamaguchi teach a photoelectric conversion layer for detecting green wavelengths of light (Yamaguchi: ¶ 97; Satoh: ¶¶ 104-105), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the green photoelectric conversion layer material of Satoh/Ikeda/(Meng-477 or Meng-488) as the photoelectric conversion layer 36 in Yamaguchi because it would be the substitution of one photoelectric conversion layer material, for another, suitable for the intended purpose of converting green wavelengths of light to electrical current in a photoelectric imaging device.  (See MPEP 2144.07.) 
This is all of the features of claims 11-14.

1. (Currently Amended) A photoelectric conversion element comprising: 
[1] a first electrode and a second electrode that are disposed to face each other; and 
[2] a photoelectric conversion layer that is provided between the first electrode and the second electrode, and 
[3a] contains at least one kind of polycyclic aromatic compound represented by any one of a following general formula (2), and a following general formula (3):

    PNG
    media_image1.png
    124
    318
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    320
    media_image2.png
    Greyscale

[3b] where X is any one of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te);
[3c] wherein R7, R8, R11 and R12 are each a hydrogen atom,
[3d] wherein R5, R6, R9, and R10 are each independently: a biphenyl group; a terphenyl group; a telphenyl group; or a derivative thereof, 
[3d-1] each of which has a structure in which two or more phenyl groups are covalent-bonded to one another with a single bond at their para-positions;
[4] wherein the photoelectric conversion layer contains an organic semiconductor material comprising at least one kind of subphthalocyanine or a subphthalocyanine derivative, 
[5] wherein the second electrode is provided above a top portion and around side portions of the photoelectric conversion layer, and
[6] wherein the photoelectric conversion layer is a bulk hetero layer.

With regard to feature [5] of claim 1, 
[5] wherein the second electrode is provided above a top portion and around side portions of the photoelectric conversion layer
While Satoh teaches that the second electrode 30 is above the top of the photoelectric conversion layer 40, Satoh does not teach the claimed configuration of the second electrode.
As explained above, Yamaguchi, like Satoh, teaches an imaging device including inorganic photodiodes for detecting each of red and blue wavelengths and an organic photoelectric conversion layer over the inorganic photodiode for detecting green wavelengths (Yamaguchi: ¶¶ 92-96; Figs. 18, 35, and 46).  The prior art of Yamaguchi, as explained above, discloses each of features [1], [2], and particularly feature [5] of claim 1. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure “the second electrode … above a top portion and around side portions of the photoelectric conversion layer” in Satoh, because Yamaguchi teaches that said configuration is suitable for the identical purpose of making a pixel in a photoelectric conversion element.  (See MPEP 2143.)
In the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the photoelectric conversion layer of Satoh/Ikeda/(Meng-477 or Meng-488) as the photoelectric conversion layer in Yamaguchi at least because it would be the substitution of one photoelectric conversion layer material, for another, suitable for the intended purpose of converting green wavelengths of light to electrical current in a photoelectric device.  (See Satoh ¶¶ 52, 91, 104.)  (See MPEP 2144.07.)

With regard to claim 4, Ikeda and either of Meng-477 and Meng-478 further teaches,
4. (Previously Presented) The photoelectric conversion element according to claim 1, wherein R7, R8, R11, and R12 are each a hydrogen atom [any of the compounds I1 through I12 at pp. 16-19].
See discussion under claim 10, above.
With regard to claim 5, Satoh further discloses,
5. (Previously Presented) The photoelectric conversion element according to claim 1, wherein the photoelectric conversion layer contains an organic semiconductor material having a maximum absorption wavelength in a wavelength region of 500 nm to 600 nm both inclusive [Satoh: ¶ 104; Fig. 5].

D. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi, as applied to claim 1 above, and further in view of US 2015/0108409 (“Meyer”).
Claim 7 reads,
7. (Previously Presented) The photoelectric conversion element according to claim 1, wherein the photoelectric conversion layer further contains at least one kind of C60 fullerene or a derivative thereof or C70 fullerene or a derivative thereof [Meyer: ¶¶ 207, 211].
The prior art of Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi, as explained above, teaches each of the features of claim 1. 
Satoh teaches that the photoelectric conversion layer 40 can also include a fullerene (Satoh: ¶ 52, supra) but does not give the details.  
Meyer, like Satoh, teaches solid-state imaging device include a photoelectric conversion element having a photoelectric conversion layer include benzodithiophene derivative mixed with “a further n-type semiconductor” between first and second electrodes (Meyer: ¶¶ 34, 40, 45, 46).  Meyer further teaches each of a C60 and C70 fullerene (Meyer: ¶¶ 207, 211).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

E. Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi, as applied to claim 1 above, and further in view of Bulliard. 
Claim 8 reads,
8. (Previously Presented) The photoelectric conversion element according to claim 1, wherein a HOMO level of the polycyclic aromatic compound is -6.6 eV to -4.8 eV both inclusive.
The prior art of Satoh in view of Ikeda and either of Meng-477 and Meng-478 and further in view of Yamaguchi, as explained above, teaches each of the features of claim 1. 
None of Satoh, Ikeda, Yamaguchi, and either of Meng-477 and Meng-478 indicates the range of energies of the HOMO for the benzodithiophene derivatives.  
Bulliard, like Satoh, teaches a photoelectric conversion element used for an image sensor including a thiophene-based compound, specifically dithienothiophene derivatives of the claimed formula (1) in claim 17, as explained above.  Bulliard further teaches that, in order to absorb green light, the HOMO should be in the range of 5.5 eV to 6.8 eV and have an energy band gap of 1.5 to 2.5 eV (Bulliard: ¶ 86).
Inasmuch as Satoh (and Yamaguchi) is (are) also using the organic photoelectric conversion layer to absorb/detect green wavelengths of light, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to ensure that the HOMO is in the range of 5.5 eV to 6.8 eV and the energy band gap is in the range 1.5 to 2.5 eV, in order to be able to absorb/detect green wavelengths, as taught by Bulliard.

9. (Previously Presented) The photoelectric conversion element according to claim 1, wherein the polycyclic aromatic compound contained in the photoelectric conversion layer is 37.5% to 60% both inclusive by volume ratio.
Satoh teaches that the photoelectric conversion layer is a mixture including a benzodithiophene derivative and a subphthalocyanine (Satoh: ¶ 52, neither gives the ratio of the benzodithiophene derivative to the subphthalocyanine.
Bulliard, like Satoh, further teaches that the photoelectric conversion layer includes a mixture including, a subphthalocyanine (“SubPc” in Fig. 9) along with the polyaromatic compound (Bulliard: ¶¶ 91, 92, 97, 101).  Bulliard further teaches that the ratio of the dithienothiophene derivatives to the SubPc can be 1:1 (Bulliard: ¶ 106).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the ratio of benzodithiophene derivative of Satoh/Ikeda/(Meng-477 or Meng-488) to subphthalocyanine to be 1:1, as taught in Bulliard, because Satoh is silent as to the ratio, such that one having ordinary skill in the art would use known ratios suitable for the same intended purpose of forming an organic photoelectric conversion layer used to absorb/detect green wavelengths of light. 
Although Bulliard does not state that the ratio is a volume ratio, it is held, absent evidence to the contrary that at least the 1:1 ratio discussed in paragraph [0106] falls within the claimed volume range.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
In addition, the claimed ratio is prima facie obvious without showing that it achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  

F. Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020401 (“Bulliard”) in view of JP 2006-089413 (“Takimiya”) and US 2011/0019042 (“Yamaguchi”).
Claim 17 reads,
17. (Previously Presented) A photoelectric conversion element, comprising: 
[1] a first electrode and a second electrode that are disposed to face each other; and 
[2] a photoelectric conversion layer that is provided between the first electrode and the second electrode, and 
[3a] contains at least one kind of polycyclic aromatic compound represented by the following general formula (1):

    PNG
    media_image3.png
    109
    321
    media_image3.png
    Greyscale

[3b] where X is any one of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te);
[3c] wherein R3 and R4 are each a hydrogen atom, 6Application Serial No. 16 082,834Attorney Docket No. 6810-1082 
[3d]Amendment and Response Response After Final wherein R1 and R2 are each independently: a biphenyl group; a terphenyl group; a telphenyl group; or a derivative thereof, 
[3d-1] each of which has a structure in which two or more phenyl groups are covalent-bonded to one another with a single bond at their para-positions, 
[4] wherein the second electrode is provided above a top portion and around side portions of the photoelectric conversion layer, and 
[5] wherein the photoelectric conversion layer is a bulk hetero layer.
With regard to claim 17, Bulliard discloses, 
17. (Currently Amended) A photoelectric conversion element comprising: 
[1] a first electrode 10 and a second electrode 20 that are disposed to face each other [¶¶ 90-91]; and 
[2] a photoelectric conversion layer 30 that is provided between the first electrode 10 and the second electrode 20 [¶¶ 90-91], and 


    PNG
    media_image3.png
    109
    321
    media_image3.png
    Greyscale

[3b] where X is any one of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te);
[3c] wherein R3 and R4 are each a hydrogen atom, 6Application Serial No. 16 082,834Attorney Docket No. 6810-1082 
[3d]Amendment and Response Response After Final-[3d-1] … [not taught] …
[4] wherein the second electrode 20 is provided above a top portion … of the photoelectric conversion layer 30 [as shown in Fig. 3], and
[5] wherein the photoelectric conversion layer 30 is a bulk hetero layer [¶¶ 104-106].

With regard to features [3a]-[3c] of claim 17, Bulliard provides several example polycyclic aromatic compounds based on dithienothiophene (DTT) having the elements required [3a]-[3c]:

    PNG
    media_image4.png
    135
    322
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    111
    299
    media_image5.png
    Greyscale

(Bulliard, p. 9)

feature [5] of claim 17, Bulliard states that the active layer 30 may be a “single layer” that is an “intrinsic layer (I layer)” made up of mixture a p-type and an n-type semiconductor compound in a ratio of 1:100 to 100:1, with other ranges of 1:50 to 50:1, 1:10 to 10:1 and 1:1 (Bulliard: ¶¶ 105-106), wherein Bulliard’s disclosed compounds reading on the claimed formula (1) may be either the n-type compound or the p-type compound (Bulliard: ¶ 96).  
This is all of the features of claim 17 taught in Bulliard.

With regard to features [3d]-[3d-1] of claim 17, Bulliard does not teach that the polycyclic thiophene compound including substituent groups R1 and R2 that are one of biphenyl, terphenyl, or telphenyl, thereby only lacking the substituent groups R1 and R2.
Takimiya, like Bulliard, teaches a class of compounds based on DTT.  Takimiya teaches that the DTT-based compounds are for “organic semiconductor device having excellent electrical, electronic and photoelectric properties” (Takimiya translation: ¶ 16; emphasis added).  Takimiya further states,
Since the novel semiconductor compound of the present invention contains less impurities in the synthesis process, it can be easily purified, and the mobility reaches 0.1 cm2 / Vs in the TFT device by one sublimation purification, and the high on-off ratio. (105 and above) can also be achieved.
Therefore, according to the present invention, it is possible to easily produce various semiconductor materials having excellent electrical, electronic and photoelectric properties and high solubility.
(Takimiya translation: ¶ 57; emphasis added)
Takimiya teaches a DTT-based compound including all of feature [3a]-[3d-1] of claim 17, e.g., which is identical to the compound disclosed in the Instant Application (Instant Specification: Fig. 10B; compound 1-2 in ¶ 33 at pp. 17-18 if the Instant Specification)

    PNG
    media_image6.png
    77
    484
    media_image6.png
    Greyscale

(JP 2006-089413 A at ¶ 43, i.e. the Japanese publication of Takimiya, provided by Applicant in the IDS filed 11/28/2018)
In addition, Takimiya teaches that the substituent groups R1 and R2 can be terphenyl, as well as the biphenyl shown above (JP 2006-089413 A at ¶ 24), as required by feature [3d].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a photoelectric conversion device, such as configured in Bulliard, using the DTT compound of Takimiya shown above, because Takimiya teaches that the compound has good photoelectric properties, such that it would amount to the substitution of one known DTT compound (i.e. that in Bulliard) for another known DTT compound (i.e. that in Takimiya), used for the same reason of having good photoelectric properties, including high carrier mobility, as well as good solubility, as taught in Takimiya (Takimiya translation: ¶ 57, supra).  (See MPEP 2144.07.)

With regard to feature [4] of claim 17, while Bulliard teaches that the second electrode 20 is above a top portion of the photoelectric conversion layer 30, it does not teach, that the second electrode 20 is also around side portions of the photoelectric conversion layer 30, or as claimed,
[4] wherein the second electrode is provided above a top portion and around side portions of the photoelectric conversion layer.
Yamaguchi, like Bulliard, is drawn to making an image sensor including red 22 and blue 29 photodiodes formed in the semiconductor substrate 22 with a photoelectric conversion 39 formed over the red 31/32 and blue 28/29 photodiodes elements, wherein the photoelectric conversion element 39 includes an organic photoelectric conversion layer 36 formed between lower 38a, 38 and upper 37 electrodes --as required by features [1] and [2] of claim 1 (Yamaguchi: ¶¶ 92-96; Figs. 18, 35, and 46).  (Bulliard states that 50R and 50B may be photodiodes formed in semiconductor substrate 310 at ¶ 126.)  Also like Bulliard, Yamaguchi teaches that the green photoelectric conversion layer 36 can include phthalocyanine or quinacridone pigments (Yamaguchi: ¶ 97; Bulliard: ¶ 34, and formulas 3 and 3a on page 6 [see claim 6 below]).
In addition, Yamaguchi teaches feature [4], “wherein the second electrode 37 is provided above a top portion and around side portions of the photoelectric conversion layer 36” as shown in each of Figs. 18, 35, and 46.
Because each of Bulliard and Yamaguchi teach that the green photoelectric conversion layer 36 can include phthalocyanine or quinacridone pigments (Yamaguchi: ¶ 97; Bulliard: ¶ 34, and formulas 3 and 3a on page 6 [see claim 6 below]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bulliard’s green photoelectric conversion layer material in Yamaguchi.  The benefit according to Bulliard is improved light absorption characteristics, i.e. the photoelectric conversion efficiency, and wavelength selectivity, as well as thermal stability (Bulliard: ¶¶ 8, 86, 108, 165, 178).  As such, Yamaguchi may be seen as an improvement to Bulliard, in this regard. (See MPEP 2143.) (See also, MPEP 2144.07 indicating that the selection of Bulliard’s green photoelectric conversion material amounts to obvious material choice.)
In the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure at least the organic photoelectric 30 and overlying upper electrode 20 of Bulliard as shown in Yamaguchi to include the insulating layer 34 having fixed charge, in order to allow a configuration that suppresses dark current, as explained in Yamaguchi (Yamaguchi: ¶¶ 117, 132, 144, 210).  As such, Yamaguchi may be seen as an improvement to Bulliard, in this regard.  (See MPEP 2143.)
This is all of the features of claim 17.

With regard to claim 18, Bulliard further discloses, 
18. (Previously Presented) The photoelectric conversion element according to claim 17, wherein the photoelectric conversion layer 30 contains an organic semiconductor material [e.g. “Chemical Formula 3b”] having a maximum absorption wavelength in a wavelength region of 500 nm to 600 nm both inclusive [Bulliard: Fig. 9; ¶¶ 166-171, 93-101].

Claim 19 reads,
19. (Previously Presented) The photoelectric conversion element according to claim 17, wherein a HOMO level of the polycyclic aromatic compound is -6.6 eV to -4.8 eV both inclusive.
Because the DTT compound taught in Takimiya is identical to a preferred embodiment in the Instant Application (supra) and meets all of the claim requirements for the compound recited in claim 17, it is held, absent evidence to the contrary, that Takimiya’s DTT compound, shown above, has a HOMO level of -6.6 eV to -4.8 eV.  Further evidence that the DTT-based compounds included the properties claimed in claims 18 and 19 is found in the Instant Specification at pages 12-13, paragraph [0026].  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 


III. Response to Arguments
Applicant’s arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
The amendment to claims 1 and 10 render the rejection under 35 USC 112(b) moot.
With regard to claim 10, Applicant argues with regard to Satoh:
To derive the composition of claim 10, one of ordinary skill in the art would need to select the specific combination of ingredients, from the large lists of potential ingredients that are disclosed in Satoh at paragraph [0052]. Looking at all of the possible combinations of the more than twenty (20) different materials that could be selected, one of ordinary skill in the art would not necessarily choose the combination of materials recited in the claim.
(Remarks: p. 10)
Examiner respectfully disagrees.  Evidence that one having ordinary skill in the art would know to select the combination of benzodithiophene and a subphthalocyanine (SubPc) comes from US 2016/0043318 (“Yagi”), which shares three common inventors to Satoh, specifically, Ryuichi Satoh, Kyung Bae Park, and Chuljoon Heo.  Yagi, like Satoh, makes a bulk hetero-layer including a mixture of a p-semiconductor and an n-semiconductor for the green-light sensing layer 30 of the image sensor (Yagi: ¶¶ 53-56, 83, 99-100; Figs. 1-5).  The “first compound” of the mixture is the green absorber, SubPc, and the “second compound” is a thiophene or a thiophene derivative, e.g. a benzothiophene (Yagi: ¶¶ 72, 86-98).  Thus, those of ordinary skill in the art, i.e. at least the common inventors in each of Satoh and Yagi, know well to mix specifically the green absorber, SubPc, and another visible light absorber, thiophene or thiophene derivative, from among the list of compounds in Satoh. 
With regard to Ikeda, Meng-477, and Meng-478, Applicant argues,
Moreover, turning to pages 7-9 of the Office Action, Meng-477, Meng-478 and Ikeda are used to compensate for the deficiencies of Satoh. Although the cited references teach a number of substituents (around 92 
(Remarks: p. 10)
Examiner respectfully disagrees because, as disclosed and originally claimed in the Instant Application, there are a number of substituents and a multitude of compounds.  Moreover, Ikeda discloses only 34 preferred compounds (at pp. 7-8), two of which (i.e. compounds 26 and 29) are the identical to those claimed.  It is unreasonable for Applicant to assert broad coverage for itself in Applicant’s disclosure while simultaneously arguing that others should not have the same broad coverage. 
Applicant further asserts that the rejection effectively “impl[ies] that the distinctions between the claimed invention and the prior art are nothing more than routine optimization” (Remarks: p. 11).  Examiner respectfully submits that no such assertion is made.  Rather, by recognizing the benefit of “air stability” one having ordinary skill in the art would further recognize a benefit for using the benzodithiophenes of Ikeda and Meng-477 or Meng-478.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
Finally, Applicant suggest that claims 1 and 17 have similar limitations to claim 10 and that the same reasoning would apply (Remarks: paragraph bridging pp. 11-12).  While Examiner agrees that the arguments would apply to claim 1, Examiner respectfully disagrees that the same arguments apply to claims 17 (or its dependent claims 18 and 19) because entirely different prior 

IV. Pertinent Prior Art
US 2003/0021912 (“Farrand”) is cited for teaching the following compound claimed in claim 17, for use in optical, electrooptical, and electronic devices, including photovoltaic and sensor devices (Farrand: ¶¶ 1, 79).

    PNG
    media_image7.png
    121
    500
    media_image7.png
    Greyscale

(Farrand: p. 10)
(See also compounds 1b and 1c on p. 4 of Farrand.)

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814